354 S.W.3d 673 (2011)
Patrick RAYBURN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96450.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2011.
Gwenda Renee' Robinson, MO Public Defender Office, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John M. Reeves, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Patrick Rayburn (Appellant) appeals the Judgment of the Circuit Court of St. Louis County, the Honorable Richard C. Bresnahan presiding. Appellant entered a blind guilty plea to four counts of the Class D felony of unlawful merchandising practices in violation of Section 408.020 for selling residential contracting services, misrepresenting that he would complete specified contracting services and then failing to complete the contracting services. The court accepted Appellant's plea and sentenced him to four concurrent terms of four years imprisonment.
On appeal, Appellant argues that the Court erred in accepting his guilty plea because there was an insufficient factual basis to support that plea. We have reviewed the briefs and the Record on Appeal and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.